DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending in this application.  Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 11/5/21 is acknowledged.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-8 are examined in this Office action. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Drawings
There are no objections or rejections to the drawings.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not support the subject matter of claim 4.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “wherein the at least one metal line has a cross-sectional profile wherein a lower edge of the cross-sectional profile is greater than an upper edge of the cross-sectional profile” It is unclear what is meant by greater than an upper edge. Greater than typically applied to quantities such as height, width, etc.  It is impossible to determine how one edge could be greater than another. Further, it is unclear what this limitation means when the device is rotated, or turned on its side. 
Claim 5 recites the limitation “wherein at least one metal line comprises ruthenium”.  Claim 5 depends on claim 1, however, and claim 1 also recites “at least one metal line”.  It is unclear if the at least one metal line recited in claim 5 is the same at least one metal line as in claim 1 or if it is an additional at least one metal line. One of ordinary skill in the relevant art 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US Patent Application Publication No 2016/0181318) hereinafter referred to as Dong. 
Per Claim 1 Dong discloses a semiconductor device, including magnetoresistive random-access memory (MRAM) comprising
an MRAM cell (130) capped with a first hard mask (160C), the first hard mask having a first height; and 
at least one metal line (120B) capped with a second hard mask (160B), the second hard mask having a second height; 
wherein the first height and the second height are about the same height. (as shown in fig. 3),
Per Claim 3 Dong discloses the device of claim 1 including sidewall spacers (vertical parts of 160C, see figure 3) disposed adjacent to the MRAM cell.
Per Claim 4 Dong discloses the device of claim 1 including where the second hard mask comprises a dielectric having a k value of between about 2.2 and about 7.0. [0045] 160 is silicon oxide, a material which meets this limitation.
Per Claim 6 Dong discloses the device of claim 1 including an inter- layer dielectric (110) disposed adjacent to the at least one metal line

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894